Title: From John Adams to Timothy Pickering, 22 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 22d 1799

I have received your favor 14th inclosing Mr Listons note of the 8th. I am ready to grant the usual exequatur to Mr. Barclay and Mr. Moodie as soon as I shall see their commissions. I know not that there has been any precedent of an exequatur given, without a sight of the commission. If there has I pray you to inform me of it. The common course, I believe is for the ambassador to present the consul & the consul to present his commission. My absence from Philadelphia may have occasioned a departure from the usual train. I am not informed whether Mr. Barclay or Mr Moodie have arrived in any port of the continent. Their commissions have not been presented to you I presume because you have not mentioned such a thing. If exequaturs are ever granted upon information of the ambassador without a presentation of the commission, I am willing it should be done in this case. But I presume that instead of the usual recital, that the commission has been seen, it should be recited that information has been given by the ambassador.
I have the honor to be, Sir, your servant.
 I return you Mr. Liston’s note.